 UNITED STATES DISTRICT COURT FOR THE MIDDLE DISTRICT OF TENNESSEE
                         NASHVILLE DIVISION

 AMERICREDIT FINANCIAL                             )
 SERVICES, INC. d/b/a GM                           )
 FINANCIAL,                                        )
                                                   )
            Plaintiff,                             )
                                                   )
                                                   )    Case No.: _________________
 v.                                                )
                                                   )
 RICHARD K. LYONS,                                 )
                                                   )
            Defendant.                             )
                                                   )

               COMPLAINT OF AMERICREDIT FINANCIAL SERVICES, INC.
                 D/B/A GM FINANCIAL AGAINST RICHARD K. LYONS

            Plaintiff, AMERICREDIT FINANCIAL SERVICES, INC. D/B/A GM FINANCIAL

 (“GM Financial”), by and through its undersigned counsel, respectfully submits this Complaint

 against Richard K. Lyons (“Defendant” or “Mr. Lyons”) and shows the Court as follows:

                                            I.    PARTIES

         1.       Plaintiff GM Financial is a Delaware corporation with a principal place of business

located at 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102.

         2.       Defendant Richard K. Lyons (“Defendant” or “Mr. Lyons”) is an individual of the

legal age of majority domiciled in Thompson’s Station, Tennessee. M r . Lyons may be served

with summons and process at 2651 Sporting Hill Bridge Road, Thompson’s Station, Tennessee

37179.

                                II.   JURISDICTION AND VENUE

         3.       GM Financial brings this action against Defendant, Mr. Lyons, who resides in

 Thompson’s Station, Tennessee, based on his obligations to GM Financial for providing floorplan
2524430.6

                                     -1-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 1 of 14 PageID #: 1
 financing to a car dealership in Lewisburg, Tennessee as individual guarantor, sole shareholder,

 and president of the dealership. Venue in this action is therefore appropriate under 28 U.S.C.

 §1391.

        4.     Jurisdiction in this matter is founded on diversity of citizenship under 28

U.S.C. §1332. GM Financial is a Delaware corporation with its principal place of business in

the state of Texas. Defendant is a citizen of or is deemed to be a citizen of the state of Tennessee.

The matter in controversy exceeds, exclusive of interest and costs, the sum of $75,000.00.

                                   III.   NATURE OF ACTION

        5.    GM Financial seeks to enforce its rights against Mr. Lyons arising from Mr.

Lyons’ execution of a guaranty agreement in connection with GM Financial’s floorplan financing

provided to Lyons Chevrolet Buick GMC, Inc. (“Lyons Chevrolet”), as well as Mr. Lyons’

responsibilities to GM Financial as sole shareholder and president of Lyons Chevrolet.

        6.     Mr. Lyons, individually and as the sole shareholder and president of Lyons

Chevrolet, breached his agreement with GM Financial by, among other things, failing to make

payments to GM Financial when due and payable under the prevailing floorplan loan documents,

selling vehicles out of trust, and/or submitting false or inaccurate information to GM Financial in

order to delay or avoid paying amounts due to GM Financial and/or obtain financing from GM

Financial under false pretenses.

        7.     This action is against Mr. Lyons only (and not against Lyons Chevrolet itself,

which is currently a Debtor in a Chapter 11 case pending in the United States Bankruptcy Court

for the Middle District of Tennessee under Case No. 1:19-bk-06264) and seeks to hold Mr. Lyons

responsible under the respective guaranty agreement for amounts due and owing under such

agreement and for any other relief to which GM Financial might be rightfully entitled.


2524430.6

                                     -2-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 2 of 14 PageID #: 2
                                         IV.     FACTS

1.      GM Financial provided Floorplan Financing to Lyons Chevrolet.

        8.     GM Financial entered into a floorplan financing arrangement with Lyons

Chevrolet.

        9.     Specifically, Lyons Chevrolet entered into a Master Loan Agreement dated

December 4, 2013, by which GM Financial provided vehicle inventory financing on a revolving

basis. Lyons Chevrolet and GM Financial entered into an Amended and Restated Master Loan

Agreement on September 25, 2014. Pursuant to Section 2.1 of the Master Loan Agreement and

the Amended and Restated Master Loan Agreement, certain terms and conditions of the

agreement were set forth in an operative “Schedule 1,” “as it may be changed, modified,

amended or replaced” from time to time. The current Operative Schedule 1 is dated May 29,

2018 which reflects that GM Financial was providing new motor vehicle, used motor vehicle,

new demonstrator, used demonstrator, and courtesy transportation vehicle financing. True and

accurate copies of the Amended and Restated Master Loan Agreement, and the Operative

Schedule 1 associated with the Master Loan Agreement are all attached en globo hereto as Exhibit

“1” (the “MLA”).

        10.    Under the terms of the MLA, including specifically Section 7.1, Lyons Chevrolet

granted GM Financial, for the purpose of securing the prompt and punctual payment and

satisfaction of all loans extended to Lyons Chevrolet, a continuing security interest in virtually

all of Lyons Chevrolet’s tangible and intangible assets specifically defined in Section 1.12 of the

MLA as “Collateral.”

        11.    GM Financial perfected its security interest in the Collateral by filing a

UCC-1 financing statement on December 5, 2013, as File Number: 420804080 with the


2524430.6

                                     -3-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 3 of 14 PageID #: 3
Tennessee Secretary of State, which was continued by the filing of a UCC-3 Continuation

Statement on July 3, 2018, File Number 429016177 (the “Financing Statement”).

        12.    As evidenced by the “Certificate of Authority,” Mr. Lyons was authorized, as

the president of Lyons Chevrolet, to execute the MLA, and all other “notes, loan agreements,

security agreements, mortgages, deeds of trust, pledge agreements, and any other agreements

and related documents as may be required” by GM Financial (the “Authorization”). A copy of

this Authorization is attached hereto as Exhibit “2”.

        13.    In connection with GM Financial’s floorplan financing to Lyons Chevrolet,

Mr. Lyons executed a Continuing Guaranty dated December 4, 2013, “unconditionally and

absolutely” guarantying the “prompt and punctual payment, when due, upon maturity, by

acceleration or otherwise” of all obligations of Lyons Chevrolet to GM Financial. A copy of

Lyons’ Continuing Guaranty agreement is attached hereto en globo as Exhibit “3” (the

“Guaranty”).

        14.    GM Financial also extended credit to Lyons Chevrolet by virtue of a “Revolving

Line of Credit (Promissory Note)” with a maximum principal balance available of $300,000.00,

dated December 19, 2013, a copy of which is attached hereto as Exhibit “4.”

        15.    Under Section 5.4 of the MLA, following the sale of each item of Lyons

Chevrolet’s Financed Inventory, Lyons Chevrolet was obligated to pay the Amount Financed

for each item of Financed Inventory not later than five business days from the date of

delivery of an item of Financed Inventory to a purchaser, (see Section 5.4 and 1.15 of the

MLA and Section 3.1.1 of Schedule 1 of the MLA).




2524430.6

                                     -4-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 4 of 14 PageID #: 4
        16.   Further, under Section 6.1 of the MLA, Lyons Chevrolet was required, upon

receipt of proceeds of any sale of Financed Inventory, to pay to GM Financial the amount of

proceeds equal to the Amount Financed. Section 6.1 of the MLA further provides:

               Once received by Borrower, such proceeds are the property of
               the Lender, and at all times while Borrower may hold such
               proceeds, Borrower shall do so in trust for, and on behalf of,
               Lender. Borrower and Lender intend there to be a true trust
               relationship between Borrower and Lender, with Borrower
               assuming full fiduciary duties, responsibilities, and obligations
               to and in favor of Lender, with regard to the Collateral proceeds.
               Borrower’s use of the Collateral proceeds for any other purpose
               without first paying Lender the Amount Financed in connection
               with the item of Collateral shall be a breach of this Agreement
               and of Borrower’s fiduciary duties and obligations in favor of
               Lender, shall constitute a prohibited conversion of Lender’s
               Collateral, and shall be considered a sale out of trust.

        17.   In addition to the MLA, the Financing Statement and the Guaranty, Lyons

Chevrolet executed and delivered to GM Financial several other documents and instruments,

which along with the documents described above shall be referred to collectively as the “Loan

Documents.”

2.      Lyons Chevrolet defaults and files for Chapter 11 Bankruptcy.

        18.   In April of 2019, GM Financial conducted a routine inventory audit at Lyons

Chevrolet as an exercise of its due diligence as a floorplan lender to examine Lyons Chevrolet’s

compliance with GM Financial’s loan requirements.

        19.   The audit determined that Lyons Chevrolet had sold a number of vehicles

financed by GM Financial (items of “Financed Inventory” as defined in Section 1.21 of the

MLA) for which Lyons Chevrolet had received the proceeds for the sale of those vehicles, but

that Lyons Chevrolet had not delivered to GM Financial the “Amount Financed” (as defined in

Section 1.5 of the MLA) for those items of Financed Inventory.


2524430.6

                                     -5-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 5 of 14 PageID #: 5
        20.    The “Sold Out of Trust” (“SOT”) vehicles caused GM Financial to declare the

MLA to be in default and GM Financial made demand for the payment of the floorplan balance

of the vehicles sold out of trust (the “SOT Amount”) by virtue of a Notice of Default letter dated

April 18, 2019, a true and correct copy of which is attached hereto as Exhibit “5.” The Notice of

Default letter reflected that at that time GM Financial had identified ninety-six (96) vehicles that

had been sold out of trust and for which the amount financed totaled $4,647,760.63.

        21.    A Forbearance Agreement and Voluntary Surrender was subsequently executed by

Mr. Lyons, individually and on behalf of Lyons Chevrolet on May 2, 2019, which agreement gave

Lyons Chevrolet up to 120 days to cure its defaults with GM Financial, but which forbearance

expired on August 30, 2019 without Lyons Chevrolet’s defaults being cured. A copy of the

Forbearance Agreement and Voluntary Surrender is collectively attached as Exhibit “6.”

        22.    By virtue of a September 20, 2019 letter from counsel for GM Financial, Mr. Lyons

and Lyons Chevrolet were given notice of the expiration of the Forbearance Agreement, the

continuing defaults thereunder, and a deadline of September 27, 2019 to remedy all remaining

defaults. A true and correct copy of this letter is attached hereto as Exhibit “7”.

        23.    On September 26, 2017, Lyons Chevrolet filed a voluntary petition under Chapter

11 of Title 11 of the United States Code in the United States Bankruptcy Court for the Middle

District of Tennessee, Case No. 1:19-bk-06264.

        24.    As of September 30, 2019, the total amount due by Lyons Chevrolet to GM

Financial in connection with the MLA was, as follows:

                                   Balance Due GM Financial

        New Floorplan Principal Balance                             $       15,865,551.53
        Used Floorplan Principal Balance                            $       2,022,364.33
        Courtesy Vehicle Balance                                    $       45,682.89

2524430.6

                                     -6-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 6 of 14 PageID #: 6
        Cap Loan Principal Balance                                $       280,000.00
        Accrued Floor Plan Interest                               $       751,483.02
        Accrued Cap Loan Interest                                 $       6,029.72
        Fees and Expenses                                         $       85,499.62
        CMP Credits                                               $       <938,257.88>
               TOTAL                                              $       18,118,353.23


        25.    As of September 30, 2019, the SOT Amount of new and used vehicles was

$5,983,775.21, which total is reflected in the above principal balances; a true and correct copy of

the current schedule of SOT vehicles is attached hereto as Exhibit “8”

        26.    Mr. Lyons is also liable for interest at the default rate; expenses and legal fees

continue to accrue. Under Section 4.3 of the MLA, GM Financial is entitled to assess an

additional default rate of interest of “the non-default rate of interest plus 400 basis points (the

“Default Rate”). Under Section 2 of each of the Schedules attached to the MLA, Lyons

Chevrolet’s non-default interest rate is set at fifty basis points below the Wall Street Journal

“Prime Rate,” adjusted on a daily basis.

        27.    Under Section 21.14 of the MLA, Mr. Lyons is liable for “all of Lender’s

Legal Costs” which is defined in Section 1.27 as including GM Financial’s “reasonable attorneys’

fees, expenses, costs, including court costs . . . incurred or in connection with or arising out of

the modification, enforcement, or collection of Borrower’s Loan or Obligations under this

Agreement or any Related Document.”

        28.    The total amount owed as described above is collectively referred to as the

“Indebtedness”.




2524430.6

                                     -7-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 7 of 14 PageID #: 7
                       V.    COUNT ONE: CONTRACTUAL LIABILITY

        29.       GM Financial reiterates and incorporates by reference, as if fully set forth

herein, the allegations of paragraphs 1 through 28 above.

        30.       The Guaranty is a valid and enforceable contract between Mr. Lyons and GM

Financial.

        31.       All conditions precedent to recovery under the applicable agreements have been

met.

        32.       As a result of the defaults under the Loan Documents, Mr. Lyons owes the

Indebtedness to GM Financial, plus interest which continues to accrue on the outstanding principal

balance at the Default Rate, plus reasonable attorney’s fees and all costs of court and expenses of

collection.

        33.       Under Section 2.3 of the Guaranty, Mr. Lyons is “personally bound by and

obligated under all of the provisions, covenants and waivers provided in the” MLA.

        34.       Under Sections 21.14 and 1.27 of the MLA, Lyons Chevrolet is liable for the

reasonable attorneys’ fees, expenses, costs, including court costs and other related disbursements

of GM Financial in seeking enforcement of its rights in the Loan Documents. The Guaranty

clearly obligates Mr. Lyons to also pay GM Financial’s attorneys’ fees and all costs incurred in

connection with this matter.

        35.       The Guaranty clearly obligates Mr. Lyons to also pay GM Financial’s attorney’s

fees and all costs incurred in connection with this action.

            36.   By this paragraph, GM Financial is providing specific notice to Mr. Lyons of its

 intent to seek its attorney’s fees incurred in connection with the collection of all amounts due to

 GM Financial under the Loan Documents.


2524430.6

                                      -8-
       Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 8 of 14 PageID #: 8
        37.    Mr. Lyons has failed to perform his obligations under the respective guaranty by

not paying the Indebtedness due to GM Financial upon demand.

        38.    Accordingly, Mr. Lyons is in breach of the terms of that certain Guaranty.

        39.    By virtue of this breach, Mr. Lyons is liable for the Indebtedness to GM Financial,

plus interest which continues to accrue on the outstanding principal balance at the Default Rate,

plus reasonable attorney’s fees and all costs of court and expenses of collection.

                             VI.    COUNT TWO: CONVERSION

        40.    GM Financial reiterates and incorporates by reference, as if fully set forth herein,

the allegations of paragraphs 1 through 39 above.

        41.    Under Section 2.3 of the Guaranty, Mr. Lyons is “personally bound by and

obligated under all of the provisions, covenants and waivers provided in the” MLA.

        42.    Pursuant to the MLA, the proceeds of the sale of GM Financial’s Financed

Inventory was the property of GM Financial that Lyons Chevrolet was to hold in trust and deliver

to GM Financial.

        43.    The proceeds from the sale of GM Financial’s Financed Inventory comprised a

specific, separate, identifiable fund that was the property of GM Financial, to be held in trust by

Lyons Chevrolet and ultimately delivered to GM Financial.

        44.    As reflected above, Lyons Chevrolet failed to deliver the proceeds to GM Financial

and instead exercised control and possession of the proceeds of the sale of GM Financial’s

Financed Inventory, diverting such proceeds to their own use without authorization of GM

Financial.

        45.    Mr. Lyons, as individual guarantor, sole shareholder, and president of Lyons

Chevrolet, is responsible for the delivery of the proceeds.


2524430.6

                                     -9-
      Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 9 of 14 PageID #: 9
        46.    Upon information and belief, Mr. Lyons, as sole shareholder and president of Lyons

Chevrolet, assumed full control over the property or some portion thereof.

        47.    Upon information and belief, Mr. Lyons, as sole shareholder and president of Lyons

Chevrolet, exercised or directed Lyons Chevrolet to exercise control over the proceeds from the

sale of GM Financial’s Financed Inventory in defiance of GM Financial’s right to the proceeds and

is therefore liable in conversion.

        48.    GM Financial made a demand upon Lyons Chevrolet for the payment of the SOT

Amount to no avail. The demand was mailed to the attention of Mr. Lyons.

        49.    The actions taken by Mr. Lyons personally and/or Lyons Chevrolet under the

direction of Mr. Lyons were undertaken for the purpose of causing GM Financial injury and/or

with reckless disregard for the property rights of GM Financial, and in fact damaged GM Financial.

        50.    Mr. Lyons is liable to GM Financial for the Indebtedness, plus interest which

continues to accrue on the outstanding principal balance at the Default Rate, plus reasonable

attorney’s fees and all costs of court and expenses of collection, as the natural and proximate result

of his willful and malicious actions and assumption of control of the proceeds from the sale of GM

Financial’s Financed Inventory.

                VII.     COUNT THREE: BREACH OF FIDUCIARY DUTY

        51.    GM Financial reiterates and incorporates by reference, as if fully set forth herein,

the allegations of paragraphs 1 through 50 above.

        52.    Under Section 2.3 of the Guaranty, Mr. Lyons is “personally bound by and

obligated under all of the provisions, covenants and waivers provided in the” MLA.




2524430.6

                                   - 10 -
    Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 10 of 14 PageID #: 10
        53.    As seen above in paragraph 15, Section 6.1 of the MLA creates a trust and fiduciary

relationship between Lyons Chevrolet and GM Financial with regard to the proceeds of the sale of

any item of Financed Inventory.

        54.    As individual guarantor, sole shareholder, and president of Lyons Chevrolet, Mr.

Lyons is under a duty to segregate and hold the proceeds of the sale of GM Financial’s Inventory

in trust for GM Financial and to deliver the Amount Financed to GM Financial and/or to ensure

that Lyons Chevrolet does the same.

        55.    Mr. Lyons breached his trust relationship and responsibilities as a fiduciary of GM

Financial by failing to segregate and hold the proceeds of the sale of GM Financial’s Inventory in

trust for GM Financial and to deliver the Amount Financed to GM Financial and/or to ensure that

Lyons Chevrolet did the same.

        56.    GM Financial has been directly damaged as a result of Mr. Lyons’ breach of his

fiduciary duty to segregate and hold the proceeds of GM Financial’s Inventory in trust for GM

Financial and to deliver the Amount Financed to GM Financial and/or to ensure that Lyons

Chevrolet did the same.

        57.    Mr. Lyons is liable to GM Financial for the Indebtedness, plus interest which

continues to accrue on the outstanding principal balance at the Default Rate, plus reasonable

attorney’s fees and all costs of court and expenses of collection, as a result of his breach of his

fiduciary responsibilities to GM Financial.

                              VIII.    COUNT FOUR: FRAUD

        58.    GM Financial reiterates and incorporates by reference, as if fully set forth herein,

the allegations of paragraphs 1 through 57 above.




2524430.6

                                   - 11 -
    Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 11 of 14 PageID #: 11
        59.    Prior to the April 2019 inventory audit referenced above in paragraph 17, Lyons

Chevrolet provided monthly operating reports with financial information which failed to account

for the inventory which had been sold out of trust.

        60.    Upon information and belief, Mr. Lyons, as sole shareholder and president of Lyons

Chevrolet, concealed the sale of the vehicles for which the dealership had not paid the financed

amounts and concealed the misappropriation and misuse of the proceeds from the sale of GM

Financial’s Financed Inventory.

        61.    Alternatively, upon information and belief, Mr. Lyons, as sole shareholder and

president of Lyons Chevrolet, directed Lyons Chevrolet to misrepresent or conceal the vehicles

sold out of trust, the dealership’s resulting financial condition, and/or the misappropriation and

misuse of proceeds from the sale of GM Financial’s Financed Inventory.

        62.    GM Financial reasonably relied upon the representations of Mr. Lyons, as sole

shareholder and president of Lyons Chevrolet, that he was conducting his automobile business

in accordance with the Loan Documents

        63.    Based upon the representations of Mr. Lyons, GM Financial continued to provide

Lyons Chevrolet financing as set forth in the Loan Documents.

        64.    GM Financial has been damaged to the extent of the Indebtedness, plus interest

which continues to accrue on the outstanding principal balance at the Default Rate, reasonable

attorney’s fees, and all costs of court and expenses of collection, as a result of Mr. Lyons’

fraudulent conduct in concealing and misrepresenting the financial condition of Lyons Chevrolet

and the misappropriation and misuse of the proceeds from the sale of GM Financial’s Financed

Inventory.




2524430.6

                                   - 12 -
    Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 12 of 14 PageID #: 12
        65.     Mr. Lyons, by virtue of his fraudulent actions, is liable to GM Financial for the

Indebtedness, plus interest which continues to accrue on the outstanding principal balance at

the Default Rate, reasonable attorney’s fees, and all costs of court and expenses of collection.

                              IX.        RESERVATION OF RIGHTS

        66.     GM Financial reserves all rights for any and all other causes of action not alleged

herein, specifically including all other causes of action that GM Financial may have against Mr.

Lyons with regard to his individual role in the cause of the SOT Amount or any other damage

caused by Mr. Lyons as the sole shareholder and President of Lyons Chevrolet. GM Financial

further reserves all other rights, causes of action and claims it has against all other parties.

                                    X.     PRAYER FOR RELIEF

            WHEREFORE, AMERICREDIT FINANCIAL SERVICES, INC. D/B/A GM

 FINANCIAL prays that judgment be rendered in its favor and against the Defendant,

 Richard K. Lyons as follows:

        1.      The Defendants be cited to appear and answer;

        2.      GM Financial be granted judgment against Defendant Mr. Lyons for the

                Indebtedness, plus interest which continues to accrue on the outstanding principal

                balance;

        3.      GM Financial be granted judgment for all costs of court and collection and for

                reasonable attorney’s fees; and

        4.      GM Financial be granted such other and further relief, special or general, legal or

                equitable, to which GM Financial may show itself justly entitled.




2524430.6

                                   - 13 -
    Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 13 of 14 PageID #: 13
                              Respectfully Submitted this 20th day of November, 2019.


                                     /s/Joseph V. Ronderos
                                     Joseph V. Ronderos (BPR No. 036179)
                                     McGlinchey Stafford, PLLC
                                     424 Church Street, Suite 2000
                                     Nashville, Tennessee 37219
                                     (615) 762-9080 (phone) | (615) 250-9774 (fax)
                                     Email: jronderos@mcglinchey.com

                                     and

                                     Stephen P. Strohschein, LA Bar Roll #12541
                                     McGlinchey Stafford, PLLC
                                     301 Main Street, 14th Floor
                                     Baton Rouge, Louisiana 70801
                                     Telephone: (225) 383-9000
                                     Facsimile: (225) 343-3076
                                     Email: sstroh@mcglinchey.com

                                     Motion for Pro Hac Admission Forthcoming

                                     ATTORNEYS       FOR   AMERICREDIT     FINANCIAL
                                     SERVICES, INC., DOING BUSINESS AS GM FINANCIAL




2524430.6

                                   - 14 -
    Case 3:19-cv-01045 Document 1 Filed 11/20/19 Page 14 of 14 PageID #: 14
